RECEIVED - KZ
1:07-cv-01193-PLM-ESC ECF No. &dpfilegoO2/eh/2055 RagelD. 71 E of 5

U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

jlb

Paul 1. Malo enise Rae, US Nels

 

 

Prog Pe tult owpseitll baw, este the Base of Coe,

 

t :

and within -bhe conbenbs vs

isa Libory Cardde of uno
Gtondord textos, nowledloe

    

aa RB Ante TE. 2
mens ine vas ts specuioall y Mod Cited to ete oc

 

e

BDOr {Ud Te NEIL 1 neenn on MLN, Fouds

ace ) 196
ue dic Oxy Or aele WAL Oy Awitie: ach No

 
   

nome a Fen,

i have. bulk roe (LSS Cat Cease

 

 

 

 

90 . back Formtlo S$

Wo
er EN Ss rcle . nan [YOOCO ystec\ }

E messes one! Trades are_Cen CoO. Orourd around the

 

 

 
1:07-cv-01193-PLM-ESC ECF No. 8-1 filed 02/21/20 PagelD.72 Page 2of5

 

16 DOCTLUOD, OW OSSemaih, Diet! »G Prllor ab th eC

   

 

*
t
IOOOAL TL J ne f YUL Vf Nah

nandlea, allawinogchitdten onl adults be

SEA Au n

 

 

 

 

 

 

   

 

LOMALNA = EXDect_en? fr ¥) \d i 1 (ve Ol Co '
DOCAMIS CCEA ACLON i Ne leo re WUE Sod

 

CAN Lo prairde
LT, Ona Cons ster HA schion
ppoctha. Me Paine 1S wher che. | pi6 a “ory
fa pec tolhe Creic Childicen ancl the. Nalairein
. : POS Vero iis

5 | fra lel
lf
ps
pe

 

 

 

 

 

 
De Case 1:07-cv-01193-PLM-ESC ECF No. 8-1 filed 02/21/20 PagelD.73. Page 3 of 5

ox

 

“Tredcechicoliives & the Chucclh TT Tho AW? lburcle on the
( _Ounvey Aes oF %S ate have Lins sect ms la Coie PO o> at mAe Ly Js
Ge sort oF 6 _— Fat on nes Siz ta aock ry ern ak ONY

Ory; bens thab reveal aoa teemn-.
work oer ide widise Lh se venurne cilsilt tics. adh. Lrodtbinrs

: 1 cue witkies Ue “é Stn ack — fol Che ae riLates Ors nang
one iL. : \ vipa KH.

— Movies wi EC nol itis Hoot 8
? ood oo a ee Lue Cvenrs
[he Cats roOOMS Mh ene ky BLEMNE AYE COLE ce PLUME = apy
Cookinuallcs cobate business ideas God plans Far toe
Hon Oumer Lot.
wilt be Allektes eh ten cE papas Tx Wee Ono" Qual ite

Assucance , tp Cocben\ teir ¢ Ours _. desta nels Do Lieto =

AO Queens are wwyrot Te ~AW nA nnas

‘y ¥ C Hu a © pf rye! 4 ane he LS a" Yee, other
> re PA ©, ’ 5 7 Or Vis on . = irs ond
Is ~ THI phe f nie Oo ty MSY: Wit u
“OF ies SOAS ORE Sepree

nee aa ra the Vines G and: 4

LYS ¥ Y) é } ¢ “CALE f “4 BLOONS a

 

 

 

 

 

      

            

    
  

     
 
 
  
 

     
  

 

Fan aka | | 38

 

 

 

   
 
   
 

ey
wet
Bom,

 

fone | oul, | POSS OOS» CALIPOTL 15S

om 6 % a) > } - re : ts &.. : "ss .
pe i t i * td" - > - CF LA + ae * “a a c Ah z wat

re ages ryy 4 arn Udo, whaccls ie e~* AO. aa \

Eternal mT ae < the sy ANC Aad @ yom tne

( EION | & ne (A ley be Foc ye Becale, ous 4 +} Nl Px COL
p, Yb 2e j fo »)

ser Ko the ame , We * e Peocke a

  

 

 

     

 

 
om + Case 1:07-cv-01193-PLM-ESC ECF No. 8-1 filed 02/21/20 PagelD.74 Page 4of5
Wor

.

 

 

i Me At m 1
‘. &
\ ‘ j a -~
* oe x
4 t i . 3

 

 

if : y : LS & | 4 ¢ } E

 

‘ ‘ ‘
“tates. Bust i RiAL he Ef { be A ‘ A ee) (1 ee 4 i oe )," 4 AL Le >, a

i = A : B.S. _, La ¥ Le a! deed A > { - FOC A a VL C
awe Late ts AYE (+, anlre oy |

i

VY VAAN y € PVN AAP TS A '

 

ae 4 coo rly Y
/ ‘ : é 'y Af J a +i } f f : OO ’ os * , rf ‘
Fo = . al > ' é 4 } i , ‘ a ¥ 4%» 3 £ Z I
j é j -

 

 

 

j { / }-\.. a 4 4 f fe
[ALI ie Le FO ) §
i
rian : j . E ‘5 j }
i | { i > FeAel ta \ iB uh ai : ;

 

a

sf
—
[ae
ener
ae
mt
paar
Ji
*
i
mr
of Sage
Ag
ys
anno

 

eee

a
~,
*

Pr
—,
Pes
we I
ae
*
dé.
S
—
be
on
2
ate
wae
x,
-

 

 

 

 

 

be cy, | ate vy ‘
Crs Viva Seyi id v4 he
\ ¥ j 1 Ay / \ } : LA {34 7 i i 1, ’ ; | : / ; [5 #
’ | : Jip ’ auleont is’
A g : , , f oP i am
CAs Li : ee SS
SMOP eA nEeoeat 4 ae Seis

 

Mi
mie
=e
=
2
a
4
%

 
> BF 1 /
} } <

  
    

(Say RUS AN A) [A 2 |

Case 1:07-cv-01193-PLM-ESC  ECF-No. 8-1 filed 02/21/20 PagelD.75 Page 5°0f.22

eS ipa {AAT POAT sara * "
; \ i ~o _ meee :
Fo Nong } ; ” le ;

 

Barn Swallow

 
      

  

e
FED 20 2020 | 0
AUL L. MALONEY \ Eis
y's. DISTRICT JUDGE St-h
- ,
" £9 ‘ : 5. 4 f F 4
4900783757 PUTT TTP TD ED TPR pep eget Opp df pee
